United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1570
                       ___________________________

 Miriam C. Montileaux; Charles T. Montileaux, Sr., individually and as special
administrator of the estate of Cheryl Montileaux and Charles T. Montileaux, Jr.;
                                Naomi Montileaux

                     lllllllllllllllllllllPlaintiffs - Appellants

      Cheryl Montileaux, Deceased; Charles T. Montileaux, Jr., Deceased

                            lllllllllllllllllllllPlaintiffs

                                          v.

The Diocese of South Dakota, Episcopal; Chapter of Calvary Cathedral, Holding
  Company for Diocese; Jonathan Folts, The Right Reverend; Randy Reinartz,
 Bishop; Trustee First National Bank, in Sioux Falls, South Dakota; Tom Benz,
Employee; Alan Meyers, of Wealth Management Dept.; Bob Baker, President of
                             Bank; Chris Ekstrum

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                  Appeal from United States District Court
                  for the District of South Dakota - Western
                                 ____________

                            Submitted: July 21, 2021
                             Filed: July 26, 2021
                                [Unpublished]
                                ____________
Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Appellants, who are members of the Montileaux family and the Oglala Sioux
Tribe, brought this action claiming violations of the Treaty of Fort Laramie of 1868.
The district court1 dismissed the action without prejudice for lack of subject matter
jurisdiction, and the Montileauxs now appeal. After careful review of the record and
the parties’ arguments on appeal, we conclude that dismissal was proper for the
reasons explained by the district court. See Buckler v. United States, 919 F.3d 1038,
1044 (8th Cir. 2019) (standard of review). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-